Case 3:20-cr-00042-PDW Document 322 Filed 07/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

NORTHWESTERN DIVISION
United States of America, )
)
Plaintiff, Case Number 1:20-cr-75 and
3:20-cr-42 (SEALED)

VS. )
)

KASSANDRA GRANT, MOTION FOR PRETRIAL RELEASE
Defendant. )

Comes now, Kassandra Grant, Defendant above-named, by and through her attorney,
Ashley A. Flagstad, and moves this Court for an Order granting her release to seek treatment.
Ms. Grant has been accepted to seek a twelve (12) week residential treatment at Springboard
Recovery in Scottsdale, Arizona. See attached Acceptance Letter. The SpringBoard Recovery
Director of Admissions indicated he currently has one female bed available. As discussed at her
Detention Hearing on July 1, 2020, the Court would be inclined to allow her release to a
treatment facility. Ms. Grant gravely needs substance abuse therapeutic and rehabilitation
assistance. She had a miscarriage at 15 weeks and is no longer pregnant.

As discussed in the SpringBoard Recovery Acceptance Letter, Ms. Grant will be escorted
by a Sober Companion, as contracted by SpringBoard Recovery. It is Ms. Grant’s intent to
travel on a direct flight from Minot, ND to Phoenix, AZ via Allegiant Airlines with the Sober
Companion. Ms. Grant requests she be transported from the Ward County Jail to the Minot

International Airport by the U.S. Marshalls or by her family. The Defendant consents to any and

Pringle & Herigstad, P.C.
P.O. Box 1000
Minot, ND 58702-1000
701-852-0381
Case 3:20-cr-00042-PDW Document 322 Filed 07/16/20 Page 2 of 2

all release conditions that would be imposed by the Court.
Dated at Minot, North Dakota, this 16" day of July, 2020.
PRINGLE & HERIGSTAD, P.C.

By /s/ Ashley Flagstad
Ashley A. Flagstad (ID #07503)

aflagstad@pringlend.com
P.O. Box 1000

Minot, ND 58702-1000
(701) 852-0381

Attorney for Defendant

Certificate of Service
I hereby certify that on the 16" day of July, 2020, the following document:
Motion for Pretrial Release and Exhibit 1- Acceptance Letter

was filed electronically with the Clerk of Court through ECF, and that ECF will send a Notice of
Electronic Filing (NEF) to the following:

Dawn Dietz dawn.deitz@usdoj.gov
Rick Volk rick. volk@usdoj.gov

I further certify that copy of the foregoing documents will be mailed by first class mail,
postage paid, to the following non-ECF participants:

N/A

Dated this 16" day of July, 2020.

/s/ Ashley Flagstad
Ashley A. Flagstad (ID #07503)

aflagstad@pringlend.com
P.O. Box 1000

Minot, ND 58702-1000
(701) 852-0381

Attomey for Defendant

Pringle & Herigstad, P.C.
P.O. Box 1000
Minot, ND 58702-1000
701-852-0381
